         Case 5:12-cv-00275-G Document 109 Filed 06/25/20 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

OKLAHOMA WATER                            )
RESOURCES BOARD,                          )
                                          )
                     Plaintiff,           )
                                          )
v.                                        )             Case No. CIV-12-275-G
                                          )
UNITED STATES OF AMERICA                  )
et al.,                                   )
                                          )
                     Defendants.          )

                                         ORDER

       In August 2016, the Court was advised that all issues in this litigation had been

resolved. See Order of Aug. 12, 2016 (Doc. No. 92). The parties’ settlement agreement

was thereafter approved and ratified by Congress on December 16, 2016, and enacted into

federal law, Pub. L. No. 114-332, § 3608(i)(1), 130 Stat. 1628, 1810. Both the settlement

agreement and the subsequent federal legislation contain certain conditions precedent to

full enforceability of the settlement agreement.

       Now before the Court is the parties’ Joint Status Report filed on April 15, 2020. See

Doc. No. 108. In the Report, the parties have advised the Court of their continuing efforts

to meet the remaining conditions precedent.

       Upon review, the Court

       (1) CONTINUES the stay imposed in this action;

       (2) DIRECTS the parties to file a joint report on or before July 15, 2020, and (a) to

advise therein regarding satisfaction of the conditions precedent, (b) to suggest a date by
          Case 5:12-cv-00275-G Document 109 Filed 06/25/20 Page 2 of 2




which all appropriate dispositive motions in conformance with the parties’ settlement

agreement are to be filed, and (c) to advise what further judicial action, if any, is necessary;

and

       (3) further DIRECTS counsel for Defendant United States of America to mail a

copy of this Order to each individual and entity identified as respondent or defendant in

the referenced state-court proceeding, if such individual or entity will not receive a copy

of the Order through the Court’s electronic filing system. See Joint Status Rep. Ex. 1 (Doc.

No. 94-1).

       IT IS SO ORDERED this 25th day of June, 2020.




                                               2
